Notice of Pre-AIA  or AIA  Status
Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the application filed on 10 of December 2020.
Claims 1-13 are currently pending and are rejected as described below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 10-11 are rejected under 35 U.S.C. 102 as being anticipated by US 20200400444 to Quaid et. al. (hereinafter referred to as “Quaid).
 
(A)	As per Claim 1: 
Quaid expressly discloses:
at least one telematic device; (Quaid ¶49 data collection devices 1104 may include, but are not limited to, user devices (including provider and requestor computing devices, such as those discussed above), provider communication devices, laptop or desktop computers, vehicle data (e.g., from sensors integrated into or otherwise connected to vehicles), ground-based or satellite-based sources (e.g., location data, traffic data, weather data, etc.), or other sensor data (e.g., roadway embedded sensors, traffic sensors, etc.).
 at least one unique personal attribute; (Quaid ¶26 in some embodiments, the systems described herein may select points of interest based on inferred preferences that are inferred based on the past behavior of a user and/or other users with similar demographics (e.g., age, location, usage history, etc.)).
a vehicle share platform; (Quaid ¶18 as will be explained in greater detail below, a dynamic transportation matching system may arrange transportation on an on-demand and/or ad-hoc basis by, e.g., matching one or more transportation requestors and/or transportation requestor devices with one or more transportation providers and/or transportation provider devices).
said at least one telematic device associated with a vehicle and capable to communicate with a vehicle and other devices over a communication network; (Quaid ¶46 Data collection interface 1106 can include, e.g., an extensible device framework configured to support interfaces for each data collection device. In various embodiments, data collection interface 1106 may be extended to support new data collection devices as they are released and/or to update existing interfaces to support changes to existing data collection devices. In various embodiments, data collection devices may communicate with data collection interface 1106 over one or more networks. The networks may include any network or communication protocol as would be recognized by one of ordinary skill in the art, including those networks discussed above.).
said at least one telematic device monitoring said vehicle to log and communicate shared vehicle data; (Quaid ¶ Ride data 1112 may include route data, request data, timing data, and other ride related data, in aggregate and/or by requestor or provider. User data 1114 may include user account data, preferences, location history, and other user-specific data. Although certain data stores are shown by way of example, any data collected and/or stored according to the various embodiments described herein may be stored in data stores 1108).
 said at least one unique personal attribute capable to be associated with said at least one telematic device; (Quaid ¶43 identity management services 1004 may be configured to perform authorization services for requestors and providers and/or manage their interactions and/or data with transportation management system 1002. This may include, e.g., authenticating the identity of providers and determining that they are authorized to provide services through transportation management system 1002. Similarly, requestors' identities may be authenticated to determine whether they are authorized to receive the requested services through transportation management system 1002. Identity management services 1004 may also manage and/or control access to provider and/or requestor data maintained by transportation management system 1002, such as driving and/or ride histories, vehicle data, personal data, preferences, usage patterns as a ride provider and/or as a ride requestor, profile pictures, linked third-party accounts (e.g., credentials for music and/or entertainment services, social-networking systems, calendar systems, task-management systems, etc.) and any other associated information).
said at least one telematic device capable to communicate said shared vehicle data to said vehicle share platform; (Quaid ¶49 management system 1102 may include one or more computers and/or servers or any combination thereof. Data collection devices 1104 may include, but are not limited to, user devices (including provider and requestor computing devices, such as those discussed above), provider communication devices, laptop or desktop computers, vehicle data (e.g., from sensors integrated into or otherwise connected to vehicles), ground-based or satellite-based sources (e.g., location data, traffic data, weather data, etc.), or other sensor data (e.g., roadway embedded sensors, traffic sensors, etc.)).
said vehicle share platform having access to historical vehicle data; (Quaid ¶32  factors that are considered to calculate expected future requests 708 may include, without limitation, current metrics on personal mobility vehicles (PMVs) within a geographic area, current weather, predicted weather, time of day, day of week, season of year, ratio of commuters to casual users in a given area, conditions in adjacent areas, region-level constraints, region-level PMV availability metrics, and/or historical PMV usage in the area.
said vehicle share platform having access to historical vehicle share customer data; (Quaid ¶26 in some embodiments, the systems described herein may select points of interest based on inferred preferences that are inferred based on the past behavior of a user and/or other users with similar demographics (e.g., age, location, usage history, etc.)).
wherein said vehicle share platform processes said historical vehicle data and said historical vehicle share customer data to identify an optimal location to store said vehicle based upon customer requirements;  (Quaid ¶22-23 the systems described herein may determine that PMVs at the current location have a 10% utilization rate (i.e., any PMV at the location has a 10% chance to be matched to a transportation requestor during a given span of time) compared to a 30% utilization rate at the target location.  Additionally or alternatively, relocating a PMV to a docking station may be beneficial for the dynamic transportation matching system by moving the PMV from a location where the PMV is difficult to find and/or likely to be damaged to a location that is safe and easily identified by transportation requestors).

(B)	As per Claim 2:  
Quaid expressly discloses:
wherein said historical vehicle data is selected from the group of start location data, distance data, finish location data, energy consumed data, energy remaining data or route data; (Quaid ¶23 location 212 may be the location of a charging station, docking station, operations pick-up location, and/or other location specifically relevant to the dynamic transportation matching system. In some examples, it may be beneficial to the dynamic transportation matching system to relocate a PMV with a low battery charge level to a charging station. In one example, relocating a PMV to a charging station may enable the PMV to regain charge and later be available for requests that are more optimally fulfilled by a PMV with more charge than the current battery charge level of the PMV).  

(C)	As per Claim 3:  
Quaid expressly discloses:
wherein said historical vehicle share customer data is selectedGeoTab-CS-0014US G0885.70023US14from the group of start location data, distance data, finish location data or energy required data; (Quaid ¶26 the systems described herein may determine that, based on preferences selected by user 316, user 316 is interested in amusement parks and similar attractions. Based on these preferences, the systems described herein may offer user 316 a tour via PMV 302 along route 312 (i.e. starting and finish locations) that includes point of interest 310 and/or point of interest 308 but excludes point of interest 304 and/or point of interest 306).   

(D)	As per Claim 4:  
Quaid expressly discloses:
wherein said optimal location is a floating location based upon said historical vehicle data and said historical vehicle share customer data; (Quaid ¶23, 28 location 212 may be the location of a charging station, docking station, operations pick-up location, and/or other location specifically relevant to the dynamic transportation matching system. A particular location may feature a charging station and/or other PMV-related amenity and it may be advantageous to the dynamic transportation matching system to locate one or more PMVs at that location to interact with the amenity. For example, the dynamic transportation management system may determine that one or more PMVs is low on battery (e.g., below a threshold battery charge such as 30%, 25%, or 15%) and it is valuable to the dynamic transportation matching system to relocate the PMV to a charging station).  

(E)	As per Claim 5:  
Quaid expressly discloses:
wherein said optimal location is a particular depot based upon said historical vehicle data and said historical vehicle share customer data; (Quaid ¶28 a particular location may feature a charging station and/or other PMV-related amenity and it may be advantageous to the dynamic transportation matching system to locate one or more PMVs at that location to interact with the amenity. For example, the dynamic transportation management system may determine that one or more PMVs is low on battery (e.g., below a threshold battery charge such as 30%, 25%, or 15%) and it is valuable to the dynamic transportation matching system to relocate the PMV to a charging station).  
(F)	As per Claim 6:  
Quaid expressly discloses:
wherein said optimal location requires vehicle location based upon said historical vehicle data and said historical vehicle share customer data; (Quaid ¶24 the systems described herein may have a dynamic threshold for utility. For example, the dynamic threshold for moving a PMV to a given location may be based at least in part on the utility of the PMV remaining in the current location. In one example, the systems described herein may make the determination to relocate a PMV from a current location to a target location if the utility of having the PMV at the target location exceeds the utility of having the PMV at the current location by a certain amount (which may be static or dynamic based on, e.g., the logistical difficulty of relocating the PMV)). 

(G)	As per Claim 7:  
Quaid expressly discloses:
wherein said vehicle share platform communicates a vehicle relocation request; (Quaid ¶39-40 in one embodiment, the systems described herein may determine the target location at least in part by predicting a match for the at least one personal mobility vehicle based on relocating the at least one personal mobility vehicle to the target location. At step 930, one or more of the systems described herein may retrieve at least one geographic point of interest based on the target location. In some examples, the systems described herein may retrieve the set of geographic points of interest by determining that the route that includes the set of geographic points of interest ends at the target location before the predetermined time). 

(H)	As per Claim 10:  
Quaid expressly discloses:
wherein said optimal location is based upon a day of the week; (Quaid ¶32 in some embodiments, a dynamic transportation matching system 710 may examine current PMV locations 706 and/or expected future requests 708 in order to determine the utility of relocating one or more PMVs. In some embodiments, factors that are considered to calculate expected future requests 708 may include, without limitation, current metrics on PMVs within a geographic area, current weather, predicted weather, time of day, day of week, season of year, ratio of commuters to casual users in a given area, conditions in adjacent areas, region-level constraints, region-level PMV availability metrics, and/or historical PMV usage in the area).   

(I)	As per Claim 11:  
Quaid expressly discloses:
wherein said optimal location is based upon particular days of the month; (Quaid ¶32 factors that are considered to calculate expected future requests 708 may include, without limitation, current metrics on PMVs within a geographic area, current weather, predicted weather, time of day, day of week, season of year (e.g. holiday season or summer vs. winter interpreted as days of the month), ratio of commuters to casual users in a given area, conditions in adjacent areas, region-level constraints, region-level PMV availability metrics, and/or historical PMV usage in the area).   



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claim 8 is rejected under 35 U.S.C. 103 as being obvious by the combination of US 20200400444 to Quaid et. al. (hereinafter referred to as “Quaid”) in view of US 11107104 to Brannan et. al. (hereinafter referred to as “Brannan”).
 
(A)	As per Claim 8: 
Although Quaid teaches determining that one or more personal mobility vehicles would provide more benefit to the dynamic transportation network if the personal mobility vehicles were relocated and creating a dynamically generated tour for at least one user that ends with a personal mobility vehicle deposited by the requestor at a more beneficial location, it doesn’t expressly disclose moving a vehicle to a floating location per request, however Brannan teaches: 
wherein said relocation request is a floating location request for moving said vehicle to a floating location; (Brannan Col. 12 Lines 33-51 the relocation module 178 may analyze the types of vehicles that were requested during this demand period, and create a list of vehicle types needed per day. The relocation module 178 may then update the virtual model of a corresponding vehicle in the global list of vehicles. That is, continuing the example, the relocation module 178 may flag 40 vehicles in the global list of vehicles for relocation to the point of high demand (i.e. a floating location) on the first day of August of the current year, 32 on the second day and so on. It should be appreciated that the formula used by the relocation module 178 for determining the number of cars needed for relocation purposes may take other information into account, such as overall business trends, and may be subject to human review).   
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Quaid’s’ system that determines that PMVs at the current location have a 10% utilization rate compared to a 30% utilization rate at the target location and analyze the types of vehicles that were requested during this demand period, and create a list of vehicle types needed per day of Brannan as both are analogous art which teach solutions to relocating a PMV to a docking station may be beneficial for the dynamic transportation matching system as taught in Quaid and flag 40 vehicles in the global list of vehicles for relocation to the point of high demand as taught in Brannan.

Claim 9 is rejected under 35 U.S.C. 103 as being obvious by the combination of US 20200400444 to Quaid et. al. (hereinafter referred to as “Quaid”) in view of US 20160209220 to Liu (hereinafter referred to as “Liu”) and in further view of US 20220307281 to Oren et. al.  (hereinafter referred to as “Oren”).
 
(A)	As per Claim 9: 
Although Quaid teaches determining that one or more personal mobility vehicles would provide more benefit to the dynamic transportation network if the personal mobility vehicles were relocated and creating a dynamically generated tour for at least one user that ends with a personal mobility vehicle deposited by the requestor at a more beneficial location, it doesn’t expressly disclose moving a vehicle to a floating location per request of depot location, however Oren teaches: 
wherein said relocation request is a particular depot request for moving said vehicle to a floating location; (Oren ¶122 some examples of operations which may be carried out by the system include: autonomously moving a car from a first location to a second location, such as from the parking lot entrance to an available parking space; moving a car from the parking space to a pick up location; moving a car into and/or from an elevator or a platform; communicating with the user (e.g. driver), communicating with a parking billing system, recording use data, prioritizing transfer tasks (e.g. according to time limits defined by drivers), and/or other operations).  
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Quaid’s’ system that determines that PMVs at the current location have a 10% utilization rate compared to a 30% utilization rate at the target location and analyze the types of vehicles that were requested during this demand period, and autonomously moving a car from a first location to a second location of Oren as both are analogous art which teach solutions to relocating a PMV to a docking station may be beneficial for the dynamic transportation matching system as taught in Quaid and moving a car from the parking space to a pick up location as taught in Oren.

Claims 12-13 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20200400444 to Quaid et. al. (hereinafter referred to as “Quaid”) in view of US 20160209220 to Liu (hereinafter referred to as “Liu”) in further view of US 11107104 to Brannan et. al. (hereinafter referred to as “Brannan”) in even further view of US 20190279440 to Ricci (hereinafter referred to as “Ricci”) and in even further view of US 20170124930 to Ortega et. al. (hereinafter referred to as “20170124930”).

(A)	As per Claim 12:
Although Quaid teaches determining that one or more personal mobility vehicles would provide more benefit to the dynamic transportation network if the personal mobility vehicles were relocated and creating a dynamically generated tour for at least one user that ends with a personal mobility vehicle deposited by the requestor at a more beneficial location, it doesn’t expressly disclose the microprocessor, memory, and firmware of the vehicle share portion associated with the telematic device, however Brannan teaches: 
wherein said at least one telematic device includes a vehicle share portion, wherein said vehicle share portion includes a microprocessor, memory and firmware…; (Brannan  Col. 5 Lines 27-39 the display 124 includes hardware, firmware and/or software configured to enable a user to interact with (i.e., both provide inputs to and perceive outputs of) the telematics system 104).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Quaid’s system that determines that PMVs at the current location have a 10% utilization rate compared to a 30% utilization rate at the target location and include hardware, firmware and/or software configured to enable a user to interact with the telematics system of Brannan as both are analogous art which teach solutions to relocating a PMV to a docking station may be beneficial for the dynamic transportation matching system as taught in Quaid and have the computing components necessary for the vehicle share portion as taught in Brannan.
Although Quaid in view of Brannan teaches determining that one or more personal mobility vehicles would provide more benefit to the dynamic transportation network if the personal mobility vehicles were relocated and creating a dynamically generated tour for at least one user that ends with a personal mobility vehicle deposited by the requestor at a more beneficial location, it doesn’t expressly disclose an electronic vehicle key device comprised of buttons with high or low values, however Ricci teaches: 
… configured to interface with an electronic vehicle key device, the electronic vehicle key device having a button configuration where either end of the button is a high or low value…;(Ricci ¶252 the ignition sensor signal can be configured as a digital input, wherein a HIGH value represents that the ignition is on and a LOW value represents that the ignition is OFF).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Quaid in view of Brannan’s system that determines that PMVs at the current location have a 10% utilization rate compared to a 30% utilization rate at the target location and have the ignition sensor signal configured as a digital input of Ricci as both are analogous art which teach solutions to relocating a PMV to a docking station may be beneficial for the dynamic transportation matching system as taught in Quaid in view of Brannan and have a HIGH value that represents that the ignition is on and a LOW value that represents that the ignition is OFF as taught in Ricci.
Although Quaid in view of Brannan and in further view of Ricci teaches determining that one or more personal mobility vehicles would provide more benefit to the dynamic transportation network if the personal mobility vehicles were relocated and creating a dynamically generated tour for at least one user that ends with a personal mobility vehicle deposited by the requestor at a more beneficial location accessible with an electronic key, it doesn’t expressly disclose monitoring it without the need to know the hardware configuration of the key, however Ortega teaches: 
wherein the microprocessor is configured to perform an actuation validation process where a button-depressed or a button-released condition is monitored without the need to know the actual hardware configuration of the electronic vehicle key device; (Ortega ¶46 For this version of the detection circuit 252, a second end 256 of the conductive sensor trace 210 is coupled to a pull-up resistor 258 via a switch 260. The switch 260 is actuated as needed to support a diagnostic health check mode for the host electronic device. More specifically, the switch 260 is open most of the time (during normal operation of the host electronic device). During the diagnostic health check mode, however, the switch 260 is closed to connect the pull-up resistor 258 for purposes of testing the continuity of the conductive sensor trace 210. When the switch 260 is closed, the voltage at the terminal 262 is measured. If the conductive sensor trace 210 is intact, then current will flow through the pull-up resistor 258 and there will be a voltage drop across the pull-up resistor 258. Thus, if the voltage measured at the terminal 262 is within the range of expected values, then the host controller 206 assumes that the LCD element 202 is intact and operational. In contrast, if the conductive sensor trace 210 is severed or has one or more electrical discontinuities, then little to no current will flow through the pull-up resistor 258, and the voltage measured at the terminal 262 will be virtually equal to the pull-up voltage. This voltage condition can be detected by the host controller 206 to initiate an alert/alarm state. In an equivalent manner, the detection circuit 252 can measure or obtain the electrical current flowing in the conductive trace during the diagnostic health check operation, either directly or based on the voltage measured at the terminal 262).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Quaid in view of Brannan and in further view of Ricci’s system that determines that PMVs at the current location have a 10% utilization rate compared to a 30% utilization rate at the target location and have a diagnostic health check mode, where the switch 260 is closed to connect the pull-up resistor 258 for purposes of testing the continuity of the conductive sensor trace 210of Ortega as both are analogous art which teach solutions to relocating a PMV to a docking station may be beneficial for the dynamic transportation matching system as taught in Quaid in view of Brannan and in further view of Ricci and have the voltage condition can be detected by the host controller 206 to initiate an alert/alarm state as taught in Ortega.



(B)	As per Claim 13:
Although Quaid teaches determining that one or more personal mobility vehicles would provide more benefit to the dynamic transportation network if the personal mobility vehicles were relocated and creating a dynamically generated tour for at least one user that ends with a personal mobility vehicle deposited by the requestor at a more beneficial location, it doesn’t expressly disclose the microprocessor, memory, and firmware of the vehicle share portion associated with the telematic device, however Brannan teaches: 
wherein said at least one telematic device includes a vehicle share portion, wherein said vehicle share portion includes a microprocessor, memory and firmware…; (Brannan  Col. 5 Lines 27-39 the display 124 includes hardware, firmware and/or software configured to enable a user to interact with (i.e., both provide inputs to and perceive outputs of) the telematics system 104).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Quaid’s’ system that determines that PMVs at the current location have a 10% utilization rate compared to a 30% utilization rate at the target location and include hardware, firmware and/or software configured to enable a user to interact with the telematics system of Brannan as both are analogous art which teach solutions to relocating a PMV to a docking station may be beneficial for the dynamic transportation matching system as taught in Quaid and have the computing components necessary for the vehicle share portion as taught in Brannan.
Although Quaid in view of Brannan teaches determining that one or more personal mobility vehicles would provide more benefit to the dynamic transportation network if the personal mobility vehicles were relocated and creating a dynamically generated tour for at least one user that ends with a personal mobility vehicle deposited by the requestor at a more beneficial location, it doesn’t expressly disclose reporting a fault, however Ricci teaches: 
report a fault if required; (Ricci ¶398 the various systems and/or components may be able to obtain or track health status data of the systems and/or components in portion 1278. The health status 1278 may include any type of information related to a state of the systems. For instance, an operational condition, manufacturing date, update status, revision information, time in operation, fault status, state of damage detected, inaccurate data reporting, and other types of component/system health status data may be obtained and stored in portion 1278).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Quaid in view of Brannan’s system that determines that PMVs at the current location have a 10% utilization rate compared to a 30% utilization rate at the target location and have the various systems and/or components obtain or track health status data of the systems and/or components of Ricci as both are analogous art which teach solutions to relocating a PMV to a docking station may be beneficial for the dynamic transportation matching system as taught in Quaid in view of Brannan and have a fault status and state of damage detected, as taught in Ricci.
Although Quaid in view of Brannan and in further view of Ricci teaches determining that one or more personal mobility vehicles would provide more benefit to the dynamic transportation network if the personal mobility vehicles were relocated and creating a dynamically generated tour for at least one user that ends with a personal mobility vehicle deposited by the requestor at a more beneficial location accessible with an electronic key, it doesn’t expressly disclose checking whether power to the key is off and whether the line cannot be pulled to a high state, however Ortega teaches: 
…configured to interface with an electronic vehicle key device, the electronic vehicle key device having a button, wherein the microprocessor is configured to perform a health check whereby the microprocessor is configured to: ensure power to the electronic vehicle key device is off; thereafter enable a pull-up resistor; determine if a line cannot be pulled to a high state; disable the pull-up resistor; check whether the line was supposed to be connected based on a stored button configuration of the electronic vehicle key device; (Ortega ¶46 For this version of the detection circuit 252, a second end 256 of the conductive sensor trace 210 is coupled to a pull-up resistor 258 via a switch 260. The switch 260 is actuated as needed to support a diagnostic health check mode for the host electronic device. More specifically, the switch 260 is open most of the time (during normal operation of the host electronic device). During the diagnostic health check mode, however, the switch 260 is closed to connect the pull-up resistor 258 for purposes of testing the continuity of the conductive sensor trace 210. When the switch 260 is closed, the voltage at the terminal 262 is measured. If the conductive sensor trace 210 is intact, then current will flow through the pull-up resistor 258 and there will be a voltage drop across the pull-up resistor 258. Thus, if the voltage measured at the terminal 262 is within the range of expected values, then the host controller 206 assumes that the LCD element 202 is intact and operational. In contrast, if the conductive sensor trace 210 is severed or has one or more electrical discontinuities, then little to no current will flow through the pull-up resistor 258, and the voltage measured at the terminal 262 will be virtually equal to the pull-up voltage. This voltage condition can be detected by the host controller 206 to initiate an alert/alarm state. In an equivalent manner, the detection circuit 252 can measure or obtain the electrical current flowing in the conductive trace during the diagnostic health check operation, either directly or based on the voltage measured at the terminal 262).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Quaid in view of Brannan and in further view of Ricci’s system that determines that PMVs at the current location have a 10% utilization rate compared to a 30% utilization rate at the target location and have a diagnostic health check mode, where the switch 260 is closed to connect the pull-up resistor 258 for purposes of testing the continuity of the conductive sensor trace 210of Ortega as both are analogous art which teach solutions to relocating a PMV to a docking station may be beneficial for the dynamic transportation matching system as taught in Quaid in view of Brannan and in further view of Ricci and have the voltage condition can be detected by the host controller 206 to initiate an alert/alarm state as taught in Ortega.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Weikl, Simone, and Klaus Bogenberger. "Relocation strategies and algorithms for free-floating car sharing systems." IEEE Intelligent Transportation Systems Magazine 5.4 (2013): 100-111.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        10/12/2022